Exhibit 10.2


INVESTMENT AND COOPERATION STRUCTURE AGREEMENT


In order to develop the business of waste to energy technology, and on the
principle to dominate the domestic market, Wuxi Huayang Electrical Power
Equipment Co., ltd. (hereinafter “Party A”) and Beijing China Sciences General
Energy & Environment Co., Ltd. (hereinafter “Party B”), after consideration and
friendly discussions, enter into this Agreement in order to establish common
goals and to establish a strategic partnership.


Article 1: The Parties


Section 1: Party A
 
Legal Name:
Wuxi Huayang Electrical Power Equipment Co., Ltd.
Registered Address:
No. 9 Yanyu Middle Road, Qianzhou Village, Huishan District, Wuxi City
Legal Representative:
Tang Lihua, General Manager, PRC national
Telephone:
051083381199
Facsimile:
051083380099



Section 2: Party B


Legal Name:
Beijing China Sciences General Energy & Environment Co., Ltd.
Registered Address:
No. 22, Zhongguan Road, Zhongke Plaza, Building A, No. 5, Haidien District,
Beijing
Legal Representative:
Cui Huaming, Chairman, PRC national
Telephone:
010-62639040
Facsimile:
010-62632643



Article 2: Background of Cooperation


Section 1: Business Background



 
1.
Party A has substantial financial resources, as well as relevant manufacturing
experiences.




 
2.
Party B has seven relevant patents in waste-to-energy technology that are
recognized by the market, including an invention patent, and has a team of
engineers possessing a wealth of relevant experience.



Section 2: Market Conditions



 
1.
In light of the rapid expansion for municipal waste-to-energy development, the
parties shall combine their respective strengths and agree to the goal of
becoming the leader in the relevant domestic market.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.
The deployment and use for waste-to-energy technology is dependent on both the
maturity of the technology and the support of sufficient funding.




 
3.
Although the market for waste-to-energy is rapidly expanding, the parties must
optimally realign their respect resources in order to maintain a high level of
development.



Article 3: Purpose of the Parties’ Cooperation


The parties are establishing the strategic partnership in order to:



 
1.
Allow Party A to build waste-to-energy plants based on Party B’s patented
technology, and to enjoy exclusive manufacturing rights upon achieving national
design standards; and




 
2.
Allow Party B to share in any derived profits based upon the patents and
technology services that it will provide.



Article 4: Basis of Cooperation


Section 1: Framework for Cooperation


Based on the parties’ respective business development and relevant market
conditions, each party shall take the steps necessary for the strategic
partnership, and establish a framework for their cooperation.


Section 2: Each Party’s Development Direction



 
1.
Party A shall focus on early-stage business development, use of funds and
manufacturing and production.




 
2.
Party B shall focus on research and development, patents and plant management.



Section 3: Basis of Strategic Partnership



 
1.
Party A shall provide early-stage business development, and all relevant
funding.




 
2.
Party B shall provide the results of its research efforts, as well as
supervision of plant construction and management.



Section 4: Other Basis.



 
1.
Party A agrees and acknowledges that the waste-to-energy system that is the
subject of this Agreement shall be based on Party B’s technology.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2.
Party B agrees and acknowledges that Party A shall have investment right of
first refusal, and shall not negotiate with other investors. If Party A abandons
its investment or does not provide funding in accordance with agreed schedule,
Party B shall have the right to seek out other investors.



Article 5: Patent and Technology Services


Section 1: Patent Protection


Party A respect Party B’s technology patents, and has the obligations to
maintain in confidence all of Party B’s information relating to its technology,
including both open and closed technologies. Party B shall be responsible for
providing technology information as required in accordance with customer
specifications. Party A shall not furnish Party B’s technology information to a
third party without the Party B’s consent.


Section 2: Patent Licensing Fee


Party B shall have the right to receive licensing fees for its patents, to be
paid by the joint-venture entity established by the parties, which amount shall
be mutually determined by the parties and which shall be to the benefits of its
strategic partner.


Section 3: Services Relating to Plant Construction Management


With respect to the construction of waste-to-energy plants, Party B shall have
the responsibility to supervise and to make necessary adjustments, and shall
guarantee their effectiveness.


Article 6:


Section 1: Testing


Testing of the waste-to-energy plants shall be conducted in accordance with
national testing standards, to be conducted by Party B 72 hours after completion
of construction, with the testing period between 60 to 90 days.


Section 2: Start of Operation


Because Party B has management expertise, the joint-venture entity shall retain
Party B for construction of the waste-to-energy plant. Party B shall have the
obligation to be retained, on terms favorable to its strategic partner.
 
Article 7: Pace of Cooperation


The parties agree to cooperate in accordance with the framework laid out in this
Agreement to achieve their mutual goal.
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement shall have four copies, and the effective period shall be from
November 17, 2006 to November 17, 2010. At expiration, this Agreement shall
automatically renew for three years unless objected to by one of the parties.


Party A:
 
Wuxi Huayang Electrical Power Equipment Co., Ltd.
         
By:
/s/ Tang Lihua            
[COMPANY SEAL]
         
Dated: November 20, 2006
     
Party B:
 
Beijing China Sciences General Energy & Environment Co., Ltd.
         
[COMPANY SEAL]
         
Dated: November 20, 2006



 
 

--------------------------------------------------------------------------------

 